Citation Nr: 0308900	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  96-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome with chest pain and elevated blood pressure, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that, in part, denied a claim for an increased rating for 
Wolff-Parkinson-White syndrome with chest pain and elevated 
blood pressure.  The veteran was notified of this action by a 
letter in April 1995.

Previously, this case was before the Board in December 1999 
when it was remanded for additional development.


REMAND

The veteran's Wolff-Parkinson-White syndrome with chest pain 
and elevated blood pressure was at one point evaluated, by 
analogy, as 10 percent disabling under 38 C.F.R. § 4.104 
(Diagnostic Code 7099-7015).  See 38 C.F.R. § 4.20 (2002).  
After the veteran filed his claim for an increased rating, 
the schedular criteria by which cardiovascular disabilities 
were rated changed, and the new criteria have been in effect 
since January 12, 1998.  See 62 Fed. Reg. 65,207-65,224 (Dec. 
11, 1997).  The RO initially advised the veteran of the new 
criteria in a November 1998 supplemental statement of the 
case (SSOC).

When the case was last before the Board in December 1999, it 
found that the July 1998 VA examination report was inadequate 
to rate the veteran's service-connected Wolff-Parkinson-White 
syndrome with chest pain and elevated blood pressure because 
it did not contain detailed findings specific to the new 
rating criteria.  Specifically, no testing was done showing 
the metabolic equivalents (METs) at which dyspnea, fatigue, 
angina, dizziness, or syncope became manifest.  (Even in the 
event that a laboratory determination of METs by exercise 
testing can not be done for medical reasons, an estimation of 
the level of activity that results in dyspnea, fatigue, 
angina, dizziness, or syncope must be done.  38 C.F.R. 
§ 4.104, note 2 (2002).)  Given that obtaining these results 
was necessary to evaluate the veteran's disability, the Board 
remanded the case in December 1999 for a new VA examination.

Despite acquiring a new VA examination in March 2000, the 
Board finds that this examination is also inadequate for 
rating purposes because it does not contain sufficient detail 
to evaluate the veteran's service-connected cardiovascular 
disability.  38 C.F.R. § 4.2 (2002); see Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report).  In this case, although the 
March 2000 VA examiner determined that the veteran had an 
estimated workload of 4.6 METs, the examiner also noted an 
absence of any current problem with service-connected Wolff-
Parkinson-White syndrome.  In providing the METs, the 
examiner did not offer an explanation as to which disability 
caused the veteran to have such an estimated METs level.  
Given that the veteran is also service-connected for chronic 
obstructive pulmonary disease (COPD), another examination is 
necessary to determine, if feasible, the veteran's METs level 
based solely on the effect of service-connected Wolff-
Parkinson-White syndrome.  Therefore, a remand is required 
for a new examination.

Subsequent to the Board's December 1999 remand, the Board 
began taking action to develop cases here at the Board in 
lieu of remands to the RO.  38 C.F.R. § 19.9(a) (2002).  
Nevertheless, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  Given the necessity to obtain a new VA 
examination and, in light of the recent decision in DAV, the 
Board must remand the case to the RO for the evidentiary 
development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty to assist regulations, found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for Wolff-Parkinson-White syndrome with 
chest pain and elevated blood pressure.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
that have not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for a VA cardiovascular 
examination to assess the severity of his 
service-connected Wolff-Parkinson-White 
syndrome with chest pain and elevated 
blood pressure.  The examiner(s) should 
be furnished copies of the old and new 
criteria as set forth under Diagnostic 
Codes 7010, 7015, and 7101, or any other 
Code(s) which the RO deems potentially 
applicable.  All indicated special tests 
and studies should be accomplished, 
including (if deemed medically 
appropriate) a laboratory determination 
of METs.  With regard to MET testing, the 
examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope should be provided.  The METs 
level reported should relate to the 
veteran's service-connected heart 
disability only.  Blood pressure readings 
and any medication used to control 
elevated blood pressure should be noted.  
All manifestations of the veteran's 
service-connected Wolff-Parkinson-White 
syndrome should be documented by the 
examiner(s).  Given the RO's previous 
manner of rating, the examiner should 
also be asked to say whether the 
veteran's syndrome is best characterized 
as being akin to a supraventricular 
arrhythmia or atrioventricular block for 
rating purposes.  The claims files, along 
with all additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner(s) for 
review.  

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claim based on both the old and new 
criteria for rating cardiovascular 
disabilities, with application of those 
more favorable to the claim.  The RO must 
also consider all possible diagnostic 
codes, including Diagnostic Code 7101 for 
hypertensive vascular disease.  
Consideration should be given to whether 
separate compensable ratings are 
warranted for distinct manifestations of 
the service-connected disability.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a summary of the 
evidence received since the last SSOC was 
issued in November 2001.  38 C.F.R. § 
19.31 (2002).  If the veteran does not 
appear for the examination, without good 
cause, the SSOC should include reference 
to the provisions of 38 C.F.R. § 3.655 
(2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

